

116 HR 3030 IH: Patient-Centered Outcomes Research Extension Act of 2019
U.S. House of Representatives
2019-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3030IN THE HOUSE OF REPRESENTATIVESMay 28, 2019Ms. DeGette (for herself and Mr. Beyer) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 and title XI of the Social Security Act to extend
			 appropriations and transfers to the Patient-Centered Outcomes Research
			 Trust Fund and to extend certain health insurance fees for such transfers.
	
 1.Short titleThis Act may be cited as the Patient-Centered Outcomes Research Extension Act of 2019. 2.Extending appropriations and transfers to the Patient-Centered Outcomes Research Trust Fund; extension of certain health insurance fees (a)In general (1)Internal Revenue CodeSection 9511 of the Internal Revenue Code of 1986 is amended—
 (A)in subsection (b)(1)(E), by striking 2014 and all that follows through 2019 and inserting 2014 through 2029; (B)in subsection (d)(2)(A), by striking 2019 and inserting 2029; and
 (C)in subsection (f), by striking 2019 and inserting 2029. (2)Title XISection 1183(a)(2) of the Social Security Act (42 U.S.C. 1320e–2(a)(2)) is amended by striking 2014 and all that follows through 2019 and inserting 2014 through 2029.
				(b)Extension of certain health insurance fees
 (1)Health insurance policiesSection 4375(e) of the Internal Revenue Code of 1986 is amended by striking 2019 and inserting 2029. (2)Self-insured health plansSection 4376(e) of the Internal Revenue Code of 1986 is amended by striking 2019 and inserting 2029.
				